DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on May 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,818,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Drawings
The drawings are objected to because of minor informalities, as follows:
Inconsistent labeling:  figures 1 and 2 have numeral “4” indicating two distinct layers, which are also labeled as numerals “8” and “10”.  The two layers labeled “8” and “10” in figure 3 are lacking a numeral “4”.  Similarly, numeral “28” is used for two distinct layers in figures 4 and 5; these two layers are unlabeled in figure 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2012/0322239 A1, hereinafter ‘Singh’).
As to claim 1, Singh teaches a method (in figures 4A-4C) of singulating a plurality of die comprised in a substrate, the method comprising: 
exposing a substrate material of a substrate (404) in a die street (407) through removing a metal layer in the die street (0047) coupled to the substrate, wherein only a portion of the substrate material in the die street is removed (see figures 4A, 4B); 
singulating a plurality of die comprised in the substrate through plasma etching (0061-0063) the exposed substrate material of the substrate in the die street (figure 4C); 
wherein the portion of the substrate material in the die street and the metal layer are removed substantially simultaneously (e.g. using laser ablation with femtosecond pulses); and 
wherein the portion of the substrate material removed (i.e. depth of trench 412) extends between 5 to 15 micrometers (0058, scribing depth is 5-50 microns) into the substrate.

As to claim 3, Singh teaches removing the metal layer in the die street by lasering (i.e. laser ablation, laser scribing; paragraph 0050).

As to claim 4, Singh teaches “removing damage from a sidewall of the die street through the plasma etching” as recited within the claim, since Singh teaches the same method as recited within claims 1 and 3 (from which claim 4 depends).  Removal of damage from a sidewall of the die street by plasma etching is seen as a result of the process steps performed; thus the same process as taught by Singh must necessarily have the same result, i.e. removed damage.



Allowable Subject Matter
Claims 7-14 are allowable.
The following is an examiner’s statement of reasons for allowance: the applicant’s terminal disclaimer filed on May 27, 2022 overcomes the previous double-patenting rejection of those claims.
//
Claims 2, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812